Execution Version


Oportun Funding V, LLC
SIXTH AMENDMENT TO THE SERIES 2015 SUPPLEMENT
This SIXTH AMENDMENT TO THE SERIES 2015 SUPPLEMENT, dated as of June 22, 2020
(this “Amendment”), is entered into among Oportun Funding V, LLC, a special
purpose limited liability company established under the laws of Delaware, as
issuer (the “Issuer”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national
banking association with trust powers, as trustee (in such capacity, the
“Trustee”), as securities intermediary (in such capacity, the “Securities
Intermediary”) and as depositary bank (in such capacity, the “Depositary Bank”).
RECITALS
WHEREAS, the Issuer, the Trustee, the Securities Intermediary and the Depositary
Bank have previously entered into that certain Base Indenture, dated as of
August 4, 2015 (as amended, modified or supplemented prior to the date hereof,
the “Base Indenture”);
WHEREAS, the Issuer, the Trustee, the Securities Intermediary and the Depositary
Bank have previously entered into that certain Series 2015 Supplement, dated as
of August 4, 2015 (as amended, modified or supplemented prior to the date
hereof, the “Series Supplement”; together with the Base Indenture, collectively,
the “Indenture”);
WHEREAS, concurrently herewith, (i) the Issuer, the Trustee, the Securities
Intermediary and the Depositary Bank are entering into that certain Ninth
Amendment to the Base Indenture, dated as of the date hereof, (ii) the Issuer,
as purchaser, and Oportun, Inc. (“Oportun”), as seller, are entering into that
certain Tenth Amendment to the Purchase and Sale Agreement, dated as of the date
hereof, and (iii) the Issuer, Oportun, the Servicer, each Noteholder and the
Back-up Servicer are entering into that certain Consent, dated as of the date
hereof; and
WHEREAS, in accordance with Section 13.2 of the Base Indenture, the Issuer
desires to amend the Series Supplement as provided herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each party hereto agrees as follows:
ARTICLE I
DEFINITIONS


SECTION 1.01. Defined Terms Not Defined Herein. All capitalized terms used
herein that are not defined herein shall have the meanings assigned to them in,
or by reference in, the Indenture.
4127-9315-1525.3





--------------------------------------------------------------------------------



ARTICLE II
AMENDMENTS TO THE SERIES SUPPLEMENT
SECTION 2.01. Amendments. The Series Supplement is hereby amended to incorporate
the changes reflected on the marked pages of the Series Supplement attached
hereto as Schedule I, with a conformed copy of the amended Series Supplement
attached hereto as Schedule II.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
SECTION 3.01. Representations and Warranties. The Issuer hereby represents and
warrants to the Trustee, the Securities Intermediary, the Depositary Bank and
each of the other Secured Parties that:
(a) Representations and Warranties. Both before and immediately after giving
effect to this Amendment, the representations and warranties made by the Issuer
in the Indenture and each of the other Transaction Documents to which it is a
party are true and correct as of the date hereof (unless stated to relate solely
to an earlier date, in which case such representations or warranties were true
and correct as of such earlier date).
(b) Enforceability. This Amendment and the Indenture, as amended hereby,
constitute the legal, valid and binding obligation of the Issuer enforceable
against the Issuer in accordance with its respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and by general
principles of equity.
(c) No Defaults. No Rapid Amortization Event, Event of Default, Servicer Default
or Block Event has occurred and is continuing.
ARTICLE IV
MISCELLANEOUS
SECTION 4.01. Ratification of Series Supplement. As amended by this Amendment,
the Series Supplement is in all respects ratified and confirmed and the Series
Supplement, as amended by this Amendment, shall be read, taken and construed as
one and the same instrument.
SECTION 4.02. Counterparts. This Amendment may be executed in any number of
counterparts, and by different parties in separate counterparts, each of which
so executed shall be deemed to be an original, but all of such counterparts
shall together constitute but one and the same instrument.
SECTION 4.03. Recitals. The recitals contained in this Amendment shall be taken
as the statements of the Issuer, and none of the Trustee, the Securities
Intermediary or the Depositary Bank assumes any responsibility for their
correctness. None of the Trustee, the
2
4127-9315-1525.3





--------------------------------------------------------------------------------



Securities Intermediary or the Depositary Bank makes any representations as to
the validity or sufficiency of this Amendment.
SECTION 4.04. Rights of the Trustee, the Securities Intermediary and the
Depositary Bank. The rights, privileges and immunities afforded to the Trustee,
the Securities Intermediary and the Depositary Bank under the Indenture shall
apply hereunder as if fully set forth herein.
SECTION 4.05. GOVERNING LAW; JURISDICTION. THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES HERETO AND EACH SECURED PARTY HEREBY AGREES TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HERETO AND EACH SECURED PARTY HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
SECTION 4.06. Effectiveness. This Amendment shall become effective as of the
date hereof upon:
(a) receipt by the Trustee of an Issuer Order directing it to execute and
deliver this Amendment;
(b) receipt by the Trustee of an Officer’s Certificate of the Issuer stating
that the execution of this Amendment is authorized and permitted by the
Indenture and all conditions precedent to the execution of this Amendment have
been satisfied;
(c) receipt by the Trustee of an Opinion of Counsel stating that the execution
of this Amendment is authorized and permitted under the Indenture and all
conditions precedent to the execution of this Amendment have been satisfied;
(d) receipt by the Trustee of evidence of the consent of each Noteholder to this
Amendment;
(e) receipt by the Trustee of counterparts of this Amendment, duly executed by
each of the parties hereto; and
(f) receipt by the Trustee of such other instruments, documents, agreements and
opinions reasonably requested by the Trustee prior to the date hereof.
(Signature page follows)
3
4127-9315-1525.3






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Issuer, the Trustee, the Securities Intermediary and the
Depositary Bank have caused this Amendment to be duly executed by their
respective officers as of the day and year first above written.
Oportun Funding V, LLC,
as Issuer




By: /s/ Jonathan Coblentz 
        Name: Jonathan Coblentz
        Title: Treasurer


         Sixth Amendment to
         Series 2015 Supplement




--------------------------------------------------------------------------------



WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Trustee




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President




WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Securities Intermediary




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President




WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Depositary Bank




By: /s/ Drew H. Davis 
        Name: Drew H. Davis
        Title: Vice President










         Sixth Amendment to
         Series 2015 Supplement




--------------------------------------------------------------------------------



SCHEDULE I
Amendments to the Series Supplement


4127-9315-1525.3






--------------------------------------------------------------------------------



SCHEDULE II
Conformed Copy of Amended Series Supplement





4127-9315-1525.3






--------------------------------------------------------------------------------

CONFORMED COPY
As amended by the
Sixth Amendment to the Series 2015 Supplement,
dated as of June 22, 2020


OPORTUN FUNDING V, LLC,


as Issuer


and


WILMINGTON TRUST, NATIONAL ASSOCIATION,


as Trustee, as Securities Intermediary and as Depositary Bank


                                                       
SERIES 2015 SUPPLEMENT


Dated as of August 4, 2015


to


BASE INDENTURE


Dated as of August 4, 2015


                                                       








Variable Funding Asset Backed Notes






4163-0444-0101.3






--------------------------------------------------------------------------------

Table of Contents
(continued)
Page


SECTION 1. Definitions 1
SECTION 2. [Reserved] 10
SECTION 3. Article 3 of the Base Indenture 10
SECTION 4. Optional Redemption 12
SECTION 5. Delivery and Payment for the Notes 12
SECTION 6. Form of Delivery of the Notes; Depository; Denominations; Transfer
Provisions 12
SECTION 7. Article 5 of the Base Indenture 14
SECTION 8. Article 6 of the Base Indenture 17
SECTION 9. [Reserved] 20
SECTION 10. Article 7 of the Base Indenture 20
SECTION 11. Article 9 of the Base Indenture 24
SECTION 12. Amendments and Waiver 25
SECTION 13. Counterparts 25
SECTION 14. Governing Law 25
SECTION 15. Waiver of Trial by Jury 25
SECTION 16. No Petition 25
SECTION 17. Rights of the Trustee 25
SECTION 18. More Favorable Terms 26






EXHIBIT A Form of Class A Note
EXHIBIT B Form of Monthly Statement
SCHEDULE 1 List of Proceedings


        -1- 
4163-0444-0101.3






--------------------------------------------------------------------------------





SERIES 2015 SUPPLEMENT, dated as of August 4, 2015 (as amended, modified,
restated or supplemented from time to time in accordance with the terms hereof,
this “Series Supplement”), by and among OPORTUN FUNDING V, LLC, a special
purpose limited liability company established under the laws of Delaware, as
issuer (“Issuer”), and WILMINGTON TRUST, NATIONAL ASSOCIATION, a national
banking association validly existing under the laws of the United States, as
trustee (together with its successors in trust under the Base Indenture referred
to below, the “Trustee”), as securities intermediary (together with its
successors under the Base Indenture referred to below, the “Securities
Intermediary”) and as depositary bank (together with its successors under the
Base Indenture referred to below, the “Depositary Bank”), to the Base Indenture,
dated as of August 4, 2015, between the Issuer, the Trustee, the Securities
Intermediary and the Depositary Bank (as amended, modified, restated or
supplemented from time to time, exclusive of this Series Supplement, the “Base
Indenture”).
Pursuant to this Series Supplement, the Issuer shall create a new Series of
Notes and shall specify the principal terms thereof.
PRELIMINARY STATEMENT
WHEREAS, Section 2.2 of the Base Indenture provides, among other things, that
Issuer and the Trustee may enter into a series supplement to the Base Indenture
for the purpose of authorizing the issuance of this Series of Notes.
NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
(a) There is hereby created a Series of notes with one Class to be issued
pursuant to the Base Indenture and this Series Supplement and such Series of
notes shall be substantially in the form of Exhibit A hereto, executed by the
Issuer and authenticated by the Trustee and designated generally Variable
Funding Asset Backed Notes, Class A, Series 2015 (the “Class A Notes” or the
“Notes”). The Notes shall be issued in minimum denominations of $500,000 and
integral multiples of $10,000 in excess thereof.
(b) Series 2015 (as defined below) shall not be subordinated to any other
Series.
(c) The Class A Notes will be variable funding notes.


SECTION 1. Definitions. In the event that any term or provision contained herein
shall conflict with or be inconsistent with any provision contained in the Base
Indenture, the terms and provisions of this Series Supplement shall govern. All
Article, Section or subsection references herein mean Articles, Sections or
subsections of this Series Supplement, except as otherwise provided herein. All
capitalized terms not otherwise defined herein are defined in the Base
Indenture. Each capitalized term defined herein shall relate only to the Notes.
        1
4163-0444-0101.3





--------------------------------------------------------------------------------







“Access Loan Receivable” has the meaning specified in the Base Indenture.
“Aggregate Class A Note Principal” means, on any date of determination, the
outstanding principal amount of all Class A Notes, which shall equal the Class A
Initial Principal Amount, plus the aggregate amount of any Increases made prior
to such date, minus the aggregate amount of principal payments (including,
without limitation, any Decreases) made to Noteholders prior to such date.
“Alternative Rate” means, for any day, the sum of a per annum rate equal to (i)
the rate set forth in the weekly statistical release designated as H.15(519), or
any successor publication, published by the Federal Reserve Board (including any
such successor, “H.15(519)”) for such day opposite the caption “Federal Funds
(Effective)” and (ii) 0.50%. If on any relevant day such rate is not yet
published in H. 15(519), the rate for such day will be the rate set forth in the
daily statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.” If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Required Noteholders of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Required Noteholders.
“Amortization Period” means the period commencing on the date on which the
Revolving Period ends and ending on the Series 2015 Termination Date.
“Applicable Margin” has the meaning specified in the Fee Letter, as notified by
the Issuer to the Back-Up Servicer and the Servicer in writing.
“Assignment Agreement” has the meaning specified in the Note Purchase
Agreement.
“Available Funds” means, with respect to any Monthly Period, any Collections
received by the Servicer during such Monthly Period and deposited into the
Collection Account no later than the third Business Day following the end of
such Monthly Period.
“Base Indenture” is defined in the preamble of this Series Supplement.
“Borrowing Base Amount” means, on any date of determination, the Outstanding
Receivables Balance of all Eligible Receivables (other than any Eligible
Receivables that would cause the Concentration Limits to be exceeded).
“Borrowing Base Shortfall” means, on any date of determination, the excess, if
any, of (i) the sum of the Aggregate Class A Note Principal plus the Required
Overcollateralization Amount, over (ii) the Borrowing Base Amount.
        2
4163-0444-0101.3





--------------------------------------------------------------------------------





“Calculation Agent” means the party designated as such by the Issuer from time
to time, with the written consent of the Required Noteholders; initially, the
initial Servicer.
“Cash Equivalents” means (a) securities with maturities of one hundred twenty
(120) days or less from the date of acquisition issued or fully guaranteed or
insured by the United States government or any agency thereof, (b) certificates
of deposit and eurodollar time deposits with maturities of one hundred twenty
(120) days or less from the date of acquisition and overnight bank deposits of
any commercial bank having capital and surplus in excess of $500,000,000, (c)
repurchase obligations of any commercial bank satisfying the requirements of
clause (b) of this definition, having a term of not more than seven (7) days
with respect to securities issued or fully guaranteed or insured by the United
States government, (d) commercial paper of a domestic issuer rated at least A-1
or the equivalent thereof by Standard and Poor’s or P-1 or the equivalent
thereof by Moody’s and in either case maturing within ninety (90) days after the
day of acquisition, (e) securities with maturities of ninety (90) days or less
from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by Standard & Poor’s or A by Moody’s, (f) securities with
maturities of ninety (90) days or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank satisfying the
requirements of clause (b) of this definition or, (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition.
“Class A Additional Interest” has the meaning specified in Section 5.12.
“Class A Deficiency Amount” has the meaning specified in Section 5.12.
“Class A Initial Principal Amount” means the aggregate initial principal amount
of the Class A Notes on the Closing Date, which was $10,000,000.
“Class A Maximum Principal Amount” means $400,000,000.
“Class A Monthly Interest” has the meaning specified in Section 5.12.
“Class A Note Principal” means, on any date of determination and with respect to
any Class A Note, the outstanding principal amount of such Class A Note.
“Class A Note Rate” means, with respect to any day, a variable rate per annum
equal to the sum of (i) the LIBOR Floor on such day (or if the Alternative Rate
applies on such day pursuant to Section 5.17, the Alternative Rate), plus (ii)
the Applicable Margin, plus, if applicable, (iii) (x) during the Amortization
Period or if a Rapid Amortization Event has occurred (so long as an Event of
Default has not occurred), 1.00%, or (y) if an Event of Default has occurred,
3.00%.
“Class A Noteholder” means a Holder of a Class A Note.
        3
4163-0444-0101.3





--------------------------------------------------------------------------------





“Class A Notes” has the meaning specified in paragraph (a) of the Designation.
“Class A Required Interest Distribution” has the meaning specified in Section
5.15(iii).
“Closing Date” means August 4, 2015.
“Commitment” has the meaning specified in the Note Purchase Agreement.
“Contingent Liability” means any agreement, undertaking or arrangement by which
any Person guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, obligation or any
other liability of any other Person (other than by endorsements of instruments
in the course of collection), or guarantees the payment of dividends or other
distributions upon the shares of any other Person. The amount of any Person’s
obligation under any Contingent Liability shall (subject to any limitation set
forth therein) be deemed to be the outstanding principal amount (or maximum
outstanding principal amount, if larger) of the debt, obligation or other
liability guaranteed thereby.
“Cut-Off Date” means (i) with respect to Receivables purchased by the Issuer on
the Closing Date, August 2, 2015 and (ii) with respect to Subsequently Purchased
Receivables, the related Purchase Date.
“Decrease” means a reduction in the Aggregate Class A Note Principal in
accordance with Section 3.2.
“Default Percentage” means, for any Monthly Period, the aggregate Outstanding
Receivables Balance of all Receivables that became Defaulted Receivables during
such Monthly Period, less Recoveries received during such Monthly Period,
expressed as an annualized percentage of the aggregate Outstanding Receivables
Balance of all Eligible Receivables as of the last day of such Monthly Period.
“Default Rate” the sum of (i) the Class A Note Rate (determined without regard
to clause (iii) thereof), plus (ii) 3.00%.
“Defaulted Pool Receivable” means a Pool Receivable (i) as to which any
scheduled payment, or part thereof, remains unpaid for 120 days or more past the
due date for such payment determined by reference to the contractual payment
terms, as amended, of such Pool Receivable, (ii) the obligor thereon has died or
is suffering or has suffered an Event of Bankruptcy or (iii) which (a)
consistent with the Credit and Collection Policies, would be written off the
Issuer’s, the Seller’s, the Nevada Originator’s or the Servicer’s books as
uncollectible or (b) has been charged off or otherwise written off the Issuer’s,
the Seller’s, the Nevada Originator’s or the Servicer’s books as uncollectible.
“Defaulted Pool Receivable Percentage” means, for any Monthly Period, the
aggregate outstanding principal balance of all Pool Receivables that became
Defaulted Pool
        4
4163-0444-0101.3





--------------------------------------------------------------------------------





Receivables (including, without duplication, the principal portion of any Pool
Receivable that has been partially charged off or otherwise partially written
off) during such Monthly Period, less Recoveries received during such Monthly
Period, expressed as an annualized percentage of the aggregate outstanding
principal balance of all Pool Receivables as of the last day of such Monthly
Period.
“Delinquency Percentage” means, for any Monthly Period, the aggregate
Outstanding Receivables Balance of all Delinquent Receivables as of the last day
of such Monthly Period as a percentage of the aggregate Outstanding Receivables
Balance of all Eligible Receivables as of the last day of such Monthly Period.
“Delinquent Pool Receivable” means a Pool Receivable (other than a Defaulted
Pool Receivable) as to which all or any part of a scheduled payment remains
unpaid for thirty (30) days or more from the due date for such payment.
“Delinquent Pool Receivable Percentage” means, for any Monthly Period, the
aggregate outstanding principal balance of all Delinquent Pool Receivables as of
the last day of such Monthly Period as percentage of the aggregate outstanding
principal balance of all Pool Receivables as of the last day of such Monthly
Period.
“Distributable Funds” means, with respect to any Payment Date, an amount equal
to the sum of (i) the Available Funds for the related Monthly Period, plus (ii)
the amount of funds deposited into the Collection Account pursuant to Section
3.2 since the prior Payment Date.
“Excess Spread Rate” means, for any Monthly Period, an amount equal to (a) the
weighted average fixed interest rate of all Eligible Receivables as of the
beginning of such Monthly Period, minus (b) the product of (x) the average Class
A Note Rate for each day in such Monthly Period and (y) 85%, minus (c) 5.00%.
“Fee Letter” means the letter agreement, dated as of December 10, 2018, among
the Issuer and the Purchasers.
“Financial Covenants” means each of the Leverage Ratio Covenant, the Tangible
Net Worth Covenant and the Liquidity Covenant.
“Increase” has the meaning specified in Section 3.1(b).
“Indebtedness” means, with respect to any Person as of any day, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than current trade liabilities incurred in
the ordinary course of business and payable in accordance with customary
practices), (b) any other indebtedness of such Person which is evidenced by a
note, bond, debenture or similar instrument, including, but not limited to, any
securitization, (c) all obligations of such Person under each lease of property,
real or personal, the obligations of the lessee in respect of which are required
in accordance with GAAP to be capitalized on a balance sheet of the lessee, (d)
all obligations of such Person in respect of
        5
4163-0444-0101.3





--------------------------------------------------------------------------------





letters of credit, acceptances or similar obligations issued or created for the
account of such Person and (e) all obligations and liabilities secured by any
lien on any property owned by such Person even though such Person has not
assumed or otherwise become liable for the payment thereof, each as of such day.
“Interest Period” means, with respect to any Payment Date, the prior Monthly
Period.
“Issuer” is defined in the preamble of this Series Supplement.
“Legal Final Payment Date” means the date 365 days after the commencement of the
Amortization Period.
“Leverage Ratio” means, on any date of determination, the ratio of (i)
Liabilities to (ii) Tangible Net Worth.
“Leverage Ratio Covenant” means that the Parent will have a maximum Leverage
Ratio of 6:1.
“Liabilities” means, on any date of determination, the total liabilities which
would appear on the balance sheet of the Parent and its Subsidiaries determined
on a consolidated basis in accordance with GAAP.
“LIBOR Floor” means, as of any date of determination, the greater of (i)
One-Month LIBOR and (ii) 0.00%.
“LIBOR Termination Date” has the meaning specified in Section 5.17(d).
“Liquidity Covenant” means that the Seller will have a minimum liquidity of
$10,000,000, equal to unrestricted cash or Cash Equivalents.
“London Banking Day” means, for the purpose of determining One-Month LIBOR, any
day that banking institutions in London, England are open for business other
than a Saturday, Sunday or other day on which banking institutions in London,
England trading in Dollar deposits in the London interbank market are authorized
or obligated by law or executive order to be closed.
“Monthly Collateral Performance Tests” shall be deemed satisfied with respect to
any Monthly Period if each of the following is true as of the last day of such
Monthly Period:
(i) the Three-Month Average Delinquency Percentage for such Monthly Period shall
not exceed 9.5%;
(ii) the Three-Month Average Default Percentage for any Monthly Period shall not
exceed 17.0%;
(iii) the Three-Month Average Excess Spread Rate for such Monthly Period shall
not be less than 15.0%; provided, however, that the Monthly Collateral
Performance
        6
4163-0444-0101.3





--------------------------------------------------------------------------------





Test provided for in this clause (iii) shall not apply to a Monthly Period if
the Class A Note Principal as of the beginning of such Monthly Period is less
than $15,000,000; provided further, however, that the exclusion set forth in the
immediately prior proviso shall not apply for more than two successive Monthly
Periods;
(iv) the Three-Month Average Delinquent Pool Receivable Percentage for such
Monthly Period shall not exceed 9.5%; and
(v) the Three-Month Average Defaulted Pool Receivable Percentage for such
Monthly Period shall not exceed 17.0%.
“Monthly Period” has the meaning specified in the Base Indenture.
“Monthly Statement” has the meaning specified in Section 6.2.
“Note Purchase Agreement” means the agreement by and among Morgan Stanley Bank,
N.A., as a Class A Noteholder, Goldman Sachs Bank USA, as a Class A Noteholder,
Jefferies Funding LLC, as a Class A Noteholder, Natixis, New York Branch, as a
Class A Noteholder, each of the other Class A Noteholders from time to time
party thereto, Oportun, Inc. (f/k/a Progress Financial Corporation) and the
Issuer, dated August 4, 2015, as amended, supplemented or otherwise modified
from time to time, pursuant to which each of the Class A Noteholders have agreed
to purchase an interest in the Class A Note from the Issuer, subject to the
terms and conditions set forth therein.
“Noteholder” means with respect to any Note, the holder of record of such Note.
“Notes” has the meaning specified in paragraph (a) of the Designation.
“Notice Person” means each Purchaser.
“One-Month LIBOR” means, with respect to any day of determination, the composite
London interbank offered rate for one-month Dollar deposits determined by the
Trustee for such day in accordance with the provisions of Section 5.17 (or if
such day is not a London Banking Day, then the immediately preceding London
Banking Day).
“Payment Date” means September 8, 2015 and the eighth (8th) day of each calendar
month thereafter, or if such eighth (8th) day is not a Business Day, the next
succeeding Business Day.
“Pool Receivable” means each of the consumer loans that were originated by the
Seller, the Nevada Originator or any of their Affiliates, excluding any Access
Loan Receivables.
“Purchaser” has the meaning specified in the Note Purchase Agreement.
“Rapid Amortization Date” means the date on which a Rapid Amortization Event is
deemed to occur.
        7
4163-0444-0101.3





--------------------------------------------------------------------------------





“Rapid Amortization Event” has the meaning specified in Section 9.1.
“Redemption Price” means the sum of (i) the Aggregate Class A Note Principal
plus (ii) accrued and unpaid interest on such Notes through the day preceding
the Payment Date on which the purchase occurs, plus (iii) any other amounts
payable to such Noteholders pursuant to the Transaction Documents, plus (iv) any
other amounts due and owing by the Issuer or the initial Servicer to the other
Secured Parties pursuant to the Transaction Documents, minus (v) the amounts, if
any, on deposit on such Payment Date in the Collection Account for the payment
of the foregoing amounts.
“Reference Banks” means those banking institutions selected by the Required
Noteholders of each Series and notified to the Trustee.
“Required Noteholders” means, at any time of determination, the holders of the
Class A Notes outstanding, voting together, representing (i) in excess of 50% of
the Aggregate Class A Note Principal at such time or (ii) if no amount is then
outstanding under the Class A Notes, Commitments in excess of 50% of the Class A
Maximum Principal Amount; provided, however, that at any time that two or more
Persons are then holders of the Class A Notes outstanding, then “Required
Noteholders” shall in addition to the above require at least two unaffiliated
Noteholders.
“Required Overcollateralization Amount” equals, at any time, the sum of (a) 40%
times the Outstanding Receivables Balance of all Active Emergency Hardship
Deferment Receivables that are Eligible Receivables plus (b) 15% times the
Outstanding Receivables Balance of all Eligible Receivables (other than Active
Emergency Hardship Deferment Receivables), excluding in the case of clauses (a)
and (b) any Eligible Receivables that would cause any of the Concentration
Limits to be exceeded.
“Residual Payments” has the meaning specified in subsection 5.15(viii).
“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (i) the Scheduled Amortization Period Commencement
Date and (ii) the Rapid Amortization Date.
“Scheduled Amortization Period Commencement Date” means October 1, 2021 (as such
date may be extended pursuant to Section 2.4 of the Note Purchase Agreement).
“Series 2015” means the Series of the Variable Funding Asset Backed Notes
represented by the Notes.
“Series 2015 Termination Date” means the earliest to occur of (a) the Payment
Date on which the Notes, plus all other amounts due and owing to the
Noteholders, are paid in full, (b) the Legal Final Payment Date and (c) the
Indenture Termination Date.
“Series Report Date” means, with respect to any Payment Date, the date that is
two (2) Business Days prior to such Payment Date.
        8
4163-0444-0101.3





--------------------------------------------------------------------------------





“Series Supplement” is defined in the preamble of this Series Supplement.
“Solvent” means with respect to any Person that as of the date of determination
both (A)(i) the then fair saleable value of the property of such Person is
(y) greater than the total amount of liabilities (including Contingent
Liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
Laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any Contingent Liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
“Tangible Net Worth” means, on any date of determination, the total
shareholders’ equity (including capital stock, additional paid-in capital and
retained earnings after deducting treasury stock) which would appear on the
balance sheet of the Parent and its Subsidiaries determined on a consolidated
basis in accordance with GAAP, less the sum of (a) all notes receivable from
officers and employees of the Parent and its Subsidiaries and from affiliates of
the Parent, and (b) the aggregate book value of all assets which would be
classified as intangible assets under GAAP, including, without limitation,
goodwill, patents, trademarks, trade names, copyrights, and franchises.
“Tangible Net Worth Covenant” means that the Parent will have a minimum Tangible
Net Worth of $100,000,000.
“Third Party Financing Agreement” means (i) any Term Indenture, (ii) any
instrument, agreement or undertaking referenced or otherwise referred to in the
Intercreditor Agreement or (iii) any other instrument, agreement or undertaking
governing or entered into in connection with any securitization, any whole-loan
sale or similar transaction or any other financing, in each case with respect to
this clause (iii), entered into by the Seller, the initial Servicer, Oportun or
any Affiliate of any of the foregoing.
“Three-Month Average Default Percentage” means, for any Monthly Period, the
average Default Percentage for the three most recent Monthly Periods (which may
include such Monthly Period), excluding any Monthly Period during which a
Takeout Transaction occurred.
“Three-Month Average Defaulted Pool Receivable Percentage” means, for any
Monthly Period, the average Defaulted Pool Receivable Percentage for such
Monthly Period and the two prior Monthly Periods.
“Three-Month Average Delinquency Percentage” means, for any Monthly Period, the
average Delinquency Percentage for the three most recent Monthly Periods (which
may
        9
4163-0444-0101.3





--------------------------------------------------------------------------------





include such Monthly Period), excluding any Monthly Period during which a
Takeout Transaction occurred.
“Three-Month Average Delinquent Pool Receivable Percentage” means, for any
Monthly Period, the average Delinquent Pool Receivable Percentage for such
Monthly Period and the two prior Monthly Periods.
“Three-Month Average Excess Spread Rate” means, for any Monthly Period, the
average Excess Spread Rate for such Monthly Period and the two prior Monthly
Periods.
“Unused Fee” has the meaning specified in the Fee Letter, as notified by the
Issuer to the Back-Up Servicer and the Servicer in writing.
“Utilization Percentage” means, for any day of determination, a fraction,
expressed as a percentage, (i) the numerator of which is the Aggregate Class A
Note Principal on such day, and (ii) the denominator of which is the Class A
Maximum Principal Amount on such day.
SECTION 2. [Reserved.]
SECTION 3. Article 3 of the Base Indenture. Article 3 of the Indenture solely
for the purposes of Series 2015 shall be read in its entirety as follows and
shall be applicable only to the Notes:
ARTICLE 3


INITIAL ISSUANCE OF NOTES AND INCREASES AND DECREASES OF THE PRINCIPAL BALANCE
Section 3.1. Initial Issuance; Procedure for Increases.
(a) Subject to satisfaction of the conditions precedent set forth in subsection
(b) of this Section 3.1, on the Closing Date, the Issuer will issue the Class A
Notes in accordance with Section 2.2 of the Base Indenture and Section 6 hereof
in an aggregate initial principal amount of $10,000,000. The Notes will be
issued on the Closing Date pursuant to this subsection (a) only upon
satisfaction of each of the following conditions with respect to such initial
issuance:
(i) [Reserved];
(ii) Such issuance and the application of the proceeds thereof shall not result
in the occurrence of (1) a Servicer Default, a Rapid Amortization Event or an
Event of Default, or (2) an event or occurrence, which, with the passing of time
or the giving of notice thereof, or both, would become a Servicer Default, a
Rapid Amortization Event or an Event of Default;
(iii) The representations and warranties of the Issuer, the initial Servicer and
the Seller set forth in this Agreement and the other Transaction Documents are
true and
        10
4163-0444-0101.3





--------------------------------------------------------------------------------





correct as of the Closing Date (except to the extent they relate to an earlier
or later date, and then as of such earlier or later date);
(iv) All required consents have been obtained and all other conditions precedent
to the purchase of the Notes under the Note Purchase Agreement shall have been
satisfied;
(v) [Reserved];
(vi) A certification (in form and substance satisfactory to the Required
Noteholders) from the initial Servicer that the Overcollateralization Test is
satisfied (after giving effect to such issuance); and
(vii) The proceeds of such Issuance shall be used solely in connection with the
acquisition of Receivables and other Permissible Uses.
(b) On any Business Day during the Revolving Period (but no more than two (2)
times during any calendar week), the Issuer may increase the Aggregate Class A
Note Principal upon one (1) Business Day’s prior notice to the Trustee, the
Back-Up Servicer, any successor Servicer and the Noteholders (each such increase
referred to as an “Increase”). Upon each Increase, the Trustee shall indicate in
the Note Register such Increase. Any such Increase will be effective only upon
satisfaction of each of the following conditions:
        (i) The amount of each such Increase shall be equal to or greater than
$1,000,000 (and in integral multiples of $10,000 in excess thereof);
        (ii) After giving effect to such Increase, the Aggregate Class A Note
Principal shall not exceed the Class A Maximum Principal Amount;
        (iii) A certification (in form and substance satisfactory to the
Required Noteholders) from the initial Servicer that the Overcollateralization
Test is satisfied (after giving effect to such Increase);
        (iv) Such Increase and the application of the proceeds thereof shall not
result in the occurrence of (1) a Rapid Amortization Event, a Servicer Default
or an Event of Default or (2) an event or occurrence, which, with the passing of
time or the giving of notice thereof, or both, would become a Rapid Amortization
Event, a Servicer Default or an Event of Default;
        (v) A certification of the initial Servicer (in form and substance
satisfactory to the Trustee) to the Trustee that all conditions precedent for
Increases under the Transaction Documents have been satisfied and that such
Increase is authorized and permitted under the Transaction Documents; and
        (vi) The representations and warranties of the Issuer, the initial
Servicer and the Seller set forth in this Agreement and the other Transaction
Documents are true and correct as of the date of such Increase (except to the
extent they relate to an earlier or later date, and then as of such earlier or
later date); and
        11
4163-0444-0101.3





--------------------------------------------------------------------------------





        (vii) All required consents, if any, have been obtained and all other
conditions precedent for Increases under the Note Purchase Agreement have been
satisfied.
No additional Notes may be issued by the Issuer without the consent of each
Noteholder. For this purpose, an Increase pursuant to this Section 3.1(b) shall
not constitute the issuance of additional Notes.
(c) Upon receipt of the proceeds of each such Increase by or on behalf of the
Issuer, the Trustee shall, or shall cause the Transfer Agent and Registrar to,
indicate in the Note Register the amount thereof.
(d) Each Increase shall comply with the terms and conditions set forth in the
Note Purchase Agreement in addition to those set forth herein.
Section 3.2. Procedure for Decreases. On any Business Day, the Issuer may upon
written notice to the Trustee, the Servicer, the Back-Up Servicer, any successor
Servicer and the Noteholders (in accordance with the terms of the Note Purchase
Agreement) deposit or cause to be deposited into the Collection Account amounts
otherwise payable to the Issuer or other amounts so designated and distribute to
the Class A Noteholders in respect of principal on the Class A Notes on the next
Payment Date (in accordance with the priorities set forth in Section 5.15), an
amount equal to the amount of such Decrease; provided, that, no Decrease shall
reduce the Aggregate Class A Note Principal to less than $2,500,000 unless the
Aggregate Class A Note Principal is reduced to zero. Each such Decrease shall be
on a pro rata basis for all Class A Notes and shall be in a minimum principal
amount of $1,000,000 (and in integral multiples of $10,000 in excess thereof),
unless such Decrease reduces the Aggregate Class A Note Principal to zero. Upon
such Decrease, the Servicer shall reflect such Decrease in the Monthly
Statement.
Section 3.3. Servicing Compensation. The Trustee, Back-Up Servicer and Successor
Servicer Fees and Expenses (and, in the case of the initial Servicer, the
Servicing Fee) and other fees, expenses and indemnity amounts owed to the
Trustee, Collateral Trustee, Securities Intermediary, Depositary Bank, Back-Up
Servicer and successor Servicer shall be paid by the cash flows from the Trust
Estate and in no event shall the Trustee be liable therefor. The portion of the
foregoing amounts allocable to Series 2015 shall be payable to the Trustee,
Servicer and Back-Up Servicer, as applicable, solely to the extent amounts are
available for distribution in respect thereof pursuant to Section 5.15.
SECTION 4. Optional Redemption.
(a) Other than as set forth in Section 3.2, the Notes shall be subject to
redemption by the Issuer in whole but not in part, at its option, in accordance
with the terms specified in Article 14 of the Base Indenture, on any Payment
Date on or after the Scheduled Amortization Period Commencement Date.
(b) The redemption price for the Notes will be equal to the Redemption Price as
of the applicable Payment Date.
        12
4163-0444-0101.3





--------------------------------------------------------------------------------





SECTION 5. Delivery and Payment for the Notes. The Trustee shall execute,
authenticate and deliver the Notes in accordance with Section 2.4 of the Base
Indenture and Section 6 below.
SECTION 6. Form of Delivery of the Notes; Depository; Denominations; Transfer
Provisions.
(a) The Notes shall be delivered as Registered Notes in definitive form as
provided in the Base Indenture. The Class A Notes shall initially be registered
in the names of Jefferies Funding LLC, Goldman Sachs Bank USA and Morgan Stanley
Bank, N.A.
(b) [Reserved].
(c) The Notes will be issuable and transferable in minimum denominations of
$500,000 and in integral multiples of $10,000 in excess thereof.
(d) During the Revolving Period, any purchaser of the Notes shall be required to
sign the Note Purchase Agreement or an Assignment Agreement.
(e) Each Holder of the Notes shall be deemed to have represented and agreed
that:
(1) it is a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act and is aware that the resale or transfer is being made pursuant
to an applicable exemption from the registration requirements of the Securities
Act and in compliance with the Note Purchase Agreement and all applicable
securities laws of any state of the United States or any other jurisdiction;
(2) the Notes have not been and will not be registered under the Securities Act;
(3) in addition to the legend set forth in Section 2.9 of the Base Indenture,
the following legend will be placed on the Class A Notes unless the Issuer
determines otherwise in compliance with applicable law:
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT IN ALL CASES IT
WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT IN ACCORDANCE WITH THE
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND IF REQUESTED BY THE TRUSTEE, AGREES TO FURNISH A
TAXPAYER IDENTIFICATION CERTIFICATION ON FORM W-9, W-8BEN, W-8BEN-E OR W-8ECI,
AS APPLICABLE, FOR THE PROPOSED TRANSFEREE.
EACH HOLDER OF THIS NOTE WILL NOT TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN EXCEPT TO A
        13
4163-0444-0101.3





--------------------------------------------------------------------------------





PURCHASER WHO CAN MAKE THE ABOVE REPRESENTATIONS AND AGREEMENTS ON BEHALF OF
ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING.
(4) the Trustee, the Issuer, the initial purchasers and their Affiliates and
others will rely upon the truth and accuracy of the foregoing representations
and agreements and agrees that if any of the representations or agreements
deemed to have been made by its purchase of such Notes cease to be accurate and
complete, it will promptly notify the Issuer and the initial purchasers in
writing;
(5) if it is acquiring any Notes as a fiduciary or agent for one or more
investor accounts, it has sole investment discretion with respect to each such
account and it has full power to make the foregoing representations and
agreements with respect to each such account; and
(6) either (i) it is not a Benefit Plan Investor or a governmental or other plan
subject to Similar Law, or (ii) (a) the purchase and holding of the Note (or any
interest therein) will not give rise to a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code or a violation of Similar
Law and (b) it acknowledges and agrees that the Class A Notes are not eligible
for acquisition by Benefit Plan Investors at any time that the Class A Notes
have been characterized as other than indebtedness for applicable local law
purposes.
In addition, such transferee, unless it is a party to the Note Purchase
Agreement, shall be responsible for providing additional information or
certification, as reasonably requested by the Trustee or the Issuer, to support
the truth and accuracy of the foregoing representations and agreements, it being
understood that such additional information is not intended to create additional
restrictions on the transfer of the Notes.
SECTION 7. Article 5 of the Base Indenture. Sections 5.1, 5.2, 5.3, 5.4, 5.5,
5.6, 5.7 and 5.8 of the Base Indenture shall be read in their entirety as
provided in the Base Indenture. The following provisions, however, shall
constitute part of Article 5 of the Indenture solely for purposes of Series 2015
and shall be applicable only to the Notes.
ARTICLE 5


ALLOCATION AND APPLICATION OF COLLECTIONS
Section 5.9. [Reserved].
Section 5.10. [Reserved].
Section 5.11. [Reserved].
Section 5.12. Determination of Monthly Interest. The amount of monthly interest
payable on the Class A Notes on each Payment Date will be determined by the
Servicer as of
        14
4163-0444-0101.3





--------------------------------------------------------------------------------





each Determination Date and will be an amount for each day during the related
Interest Period equal to the product of (i) 1/360, times (ii) the Class A Note
Rate in effect on such day, times (iii) the Aggregate Class A Note Principal on
such day (the “Class A Monthly Interest”).
In addition to the Class A Monthly Interest, an amount equal to the sum of (i)
the amount of any unpaid Class A Deficiency Amount, as defined below, plus (ii)
an amount for each day during the related Interest Period equal to the product
of (A) 1/360, times (B) the Class A Note Rate in effect on such day, times (C)
any Class A Deficiency Amount, as defined below (or the portion thereof which
has not theretofore been paid to the Class A Noteholders), will also be payable
to the Class A Noteholders (such aggregate amount for any Interest Period being
herein called the “Class A Additional Interest”). The “Class A Deficiency
Amount” for any Determination Date shall be equal to the excess, if any, of (x)
the sum of (i) the Class A Monthly Interest and the Class A Additional Interest,
in each case for the Interest Period ended immediately prior to the preceding
Payment Date, plus (ii) any Class A Deficiency Amount for the preceding period,
over (y) the amount actually paid in respect thereof on the preceding Payment
Date; provided, however, that the Class A Deficiency Amount on the first
Determination Date shall be zero.
Section 5.13. [Reserved].
Section 5.14 [Reserved].
Section 5.15. Monthly Payments. On or before the Business Day immediately
preceding each Payment Date, the Servicer shall instruct the Trustee in writing
(which writing shall be substantially in the form of the Monthly Servicer Report
attached as Exhibit A-1 to the Servicing Agreement) to withdraw, and the
Trustee, acting in accordance with such instructions, shall withdraw on such
Payment Date, from the Collection Account an amount equal to the Distributable
Funds for such Payment Date and such amount shall be distributed by the Trustee
on such Payment Date in the following priority to the extent of funds available
therefor:
(i) first, to the Trustee, the Collateral Trustee, the Securities Intermediary,
the Depositary Bank, the Back-Up Servicer, and any successor Servicer
(distributed on a pari passu and pro rata basis), an amount equal to the accrued
and unpaid Trustee, Back-Up Servicer and Successor Servicer Fees and Expenses
for such Payment Date (plus the Trustee, Back-Up Servicer and Successor Servicer
Fees and Expenses due but not paid on any prior Payment Date);
(ii) second, if PF Servicing, LLC is the Servicer, to the Servicer an amount
equal to the accrued and unpaid Servicing Fee for such Payment Date (plus any
Servicing Fee due but not paid on any prior Payment Date);
(iii) third, (A) to the Class A Noteholders, an amount equal to the sum of (I)
the Class A Monthly Interest for such Payment Date, plus (II) the amount of any
Class A Deficiency Amount for such Payment Date, plus (III) the amount of any
Class A Additional Interest for such Payment Date (collectively, the “Class A
Required Interest
        15
4163-0444-0101.3





--------------------------------------------------------------------------------





Distribution”), and (B) to the Purchasers, an amount equal to the aggregate
accrued and unpaid Unused Fees during the prior Monthly Period;
(iv) fourth, to the Class A Noteholders, the Borrowing Base Shortfall, if any;
(v) fifth, to the Class A Noteholders, any other amounts payable thereto
(excluding the Aggregate Class A Note Principal but including any unreimbursed
fees, expenses and indemnity amounts) pursuant to the Transaction Documents;
(vi) sixth, during the Amortization Period and at any time on or after the Legal
Final Payment Date, to the Class A Noteholders, all remaining amounts until the
Class A Notes have been paid in full;
(vii) seventh, to the Trustee, the Collateral Trustee, the Securities
Intermediary, the Depositary Bank, the Back-Up Servicer, and any successor
Servicer (distributed on a pari passu and pro rata basis), an amount equal to
any unreimbursed fees, expenses and indemnity amounts (including, without
limitation, any Transition Costs not paid pursuant to clause (i) above) of the
Trustee, the Collateral Trustee, the Securities Intermediary, the Depositary
Bank, the Back-Up Servicer, and any successor Servicer;
(viii) eighth, during the Revolving Period and so long as no Rapid Amortization
Event, Servicer Default, Event of Default or Block Event (as defined in the Note
Purchase Agreement) has occurred the balance, if any, shall be distributed to
the Issuer (“Residual Payments”).
Section 5.16. Servicer’s Failure to Make a Deposit or Payment. The Trustee shall
not have any liability for any failure or delay in making the payments or
deposits described herein resulting from a failure or delay by the Servicer to
make, or give instructions to make, such payment or deposit in accordance with
the terms herein. If the Servicer fails to make, or give instructions to make,
any payment, deposit or withdrawal required to be made or given by the Servicer
at the time specified in the Base Indenture or this Series Supplement (including
applicable grace periods), the Trustee shall make such payment, deposit or
withdrawal from the applicable Trust Account without instruction from the
Servicer. The Trustee shall be required to make any such payment, deposit or
withdrawal hereunder only to the extent that the Trustee has sufficient
information to allow it to determine the amount thereof. The Servicer shall,
upon reasonable request of the Trustee, promptly provide the Trustee with all
information necessary and in its possession to allow the Trustee to make such
payment, deposit or withdrawal. Such funds or the proceeds of such withdrawal
shall be applied by the Trustee in the manner in which such payment or deposit
should have been made (or instructed to be made) by the Servicer.
Section 5.17. Determination of One-Month LIBOR.
(a) On each Business Day, the Calculation Agent shall determine One-Month LIBOR
on the basis of the rate for Dollar deposits for a period equal to one month
which appears on Reuters Page LIBOR01 as of 11:00 a.m. (London time) on such
Business Day (or such other page as may replace such page on that service or
other service or services as may be nominated
        16
4163-0444-0101.3





--------------------------------------------------------------------------------





by ICE Benchmark Administration Limited or any successor organization for the
purpose of displaying London interbank offered rates of U.S. dollar deposits for
a one-month period) and shall send to the Servicer and the Issuer, by facsimile
or e-mail, notification of One-Month LIBOR for such Business Day.
(b) If on any Business Day such rate does not appear on Reuters Page LIBOR01 (or
such other page), then the Class A Note Rate shall be determined by the
Calculation Agent by reference to the Alternative Rate and communicated to the
Servicer and the Issuer, by facsimile or e-mail.
(c) On each Determination Date related to a Payment Date, prior to 3:00 p.m.
(New York time), the Calculation Agent shall send to the Servicer, the Issuer
and the Noteholders, by facsimile or e-mail, notification of One-Month LIBOR or
the Alternative Rate for each day during the prior Interest Period.
(d) If the Required Noteholders provide notice in writing to the Issuer and the
Servicer of their determination (which determination shall be final and
conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 5.17(b) have arisen and are unlikely to be temporary, or (B)
the circumstances set forth in Section 5.17(b) have not arisen but the
applicable supervisor or administrator (if any) of One-Month LIBOR or a
Governmental Authority having jurisdiction over any Class A Noteholder has made
a public statement identifying the specific date after which One-Month LIBOR
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (ii) a rate other than One-Month LIBOR has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Required Noteholders and the Issuer shall endeavor
to establish a replacement index for One-Month LIBOR and make adjustments to
applicable margins and related amendments to this Series Supplement as referred
to below such that, to the extent practicable, the all-in Class A Monthly
Interest based on the replacement index will be substantially equivalent to the
all-in Class A Monthly Interest based on One-Month LIBOR in effect prior to its
replacement.
Subject to Section 13.2 of the Base Indenture, the Issuer and the Indenture
Trustee shall enter into an amendment to this Series Supplement to reflect the
replacement index, the adjusted margins and such other related amendments as may
be appropriate, as determined by the Required Noteholders and the Issuer, for
the implementation and administration of the replacement index-based rate.
Selection of the replacement index, adjustments to the applicable margins, and
amendments to this Series Supplement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a rate based on One-Month LIBOR to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (A) the
effects of the transition from One-Month LIBOR to the replacement index and (B)
yield- or risk-based differences between One-Month LIBOR and the replacement
index.
        17
4163-0444-0101.3





--------------------------------------------------------------------------------





Following the occurrence of a LIBOR Termination Date, until an amendment
reflecting a new replacement index in accordance with this Section 5.17(d) is
effective, the Class A Note Rate shall be determined by the Calculation Agent by
reference to the Alternative Rate and communicated to the Servicer and the
Issuer, by facsimile or e-mail.
Section 5.18. Series Termination. On the Series 2015 Termination Date, the
unpaid principal amount of the Class A Notes shall be due and payable.
SECTION 8. Article 6 of the Base Indenture. Article 6 of the Base Indenture
shall read in its entirety as follows and shall be applicable only to the
Noteholders:
ARTICLE 6


DISTRIBUTIONS AND REPORTS
Section 6.1. Distributions.
(a) On each Payment Date, the Trustee shall distribute (in accordance with the
Monthly Servicer Report delivered by the Servicer on or before the related
Series Report Date pursuant to subsection 2.09(a) of the Servicing Agreement) to
each Noteholder of record on the immediately preceding Record Date (other than
as provided in Section 12.5 respecting a final distribution), such Noteholder’s
pro rata share (based on the Class A Note Principal held by such Noteholder) of
the amounts that are payable to the Noteholders pursuant to Section 5.15 by wire
transfer to an account designated by such Noteholders.
(b) Notwithstanding anything to the contrary contained in the Base Indenture or
this Series Supplement, if the amount distributable in respect of principal on
the Notes on any Payment Date is less than one dollar, then no such distribution
of principal need be made on such Payment Date to the Noteholders.
Section 6.2. Monthly Statement.
(a) On or before each Series Report Date, the Trustee shall make available
electronically to each Noteholder and each Notice Person, a statement in
substantially the form of Exhibit B hereto (a “Monthly Statement”) prepared by
the Servicer (with respect to clause (xiii), (xiv) and (xv) below, solely so
long as PF Servicing, LLC is Servicer) and delivered to the Trustee on the
preceding Determination Date and setting forth, among other things, the
following information:
(i) the amount of Collections (including a breakdown of Finance Charges vs.
principal Collections) received during the related Monthly Period;
(ii) the amount of Available Funds and Distributable Funds on deposit in the
Collection Account on the related Determination Date;
        18
4163-0444-0101.3





--------------------------------------------------------------------------------





(iii) the amount of Trustee, Back-Up Servicer and Successor Servicer Fees and
Expenses, Class A Monthly Interest, Class A Deficiency Amount, Class A
Additional Interest and Unused Fee, respectively;
(iv) the amount of the Servicing Fee for such Payment Date;
(v) the total amount to be distributed to each Class A Noteholders on such
Payment Date;
(vi) (a) the Aggregate Class A Note Principal and (b) the Class A Note Principal
of each Purchaser, in each case, as of the end of the day on the Payment Date;
(vii) the amount of any Increases and Decreases in the Notes during the related
Monthly Period;
(viii) One-Month LIBOR for each day during the related Interest Period;
(ix) the aggregate amount of Receivables that became Defaulted Receivables
during the related Monthly Period;
(x) the date on which the Amortization Period commenced, if applicable;
(xi) [Reserved];
(xii) the aggregate Outstanding Receivables Balance of Receivables which were
1-29 days, 30-59 days, 60-89 days, and 90-119 days delinquent, respectively, as
of the end of the preceding Monthly Period;
(xiii) the (a) Liabilities, (b) Tangible Net Worth and (c) Leverage Ratio, in
each case, of the Parent as of the end of the second preceding Monthly Period
(including, in each case, each of the components thereof);
(xiv) the aggregate amount of cash and Cash Equivalents of the Seller as of the
end of the second preceding Monthly Period;
(xv) whether any of the Financial Covenants as of the end of the second
preceding Monthly Period or Monthly Collateral Performance Tests as of the end
of the preceding Monthly Period, in each case have been breached;
(xvi) the aggregate Outstanding Receivables Balance of all Delinquent
Receivables as of the end of the preceding Monthly Period;
(xvii) the aggregate Outstanding Receivables Balance of all Receivables that
became Defaulted Receivables during the preceding Monthly Period;
(xviii) the aggregate outstanding principal balance of all Delinquent Pool
Receivables as of the end of the preceding Monthly Period;
        19
4163-0444-0101.3





--------------------------------------------------------------------------------





(xix) the aggregate outstanding principal balance of all Pool Receivables that
became Defaulted Pool Receivables during the preceding Monthly Period;
(xx) the Excess Spread Rate for the preceding Monthly Period;
(xxi) the aggregate Outstanding Receivables Balance of all Eligible Receivables
as of the end of the preceding Monthly Period;
(xxii) the aggregate outstanding principal balance of all Pool Receivables as of
the end of the preceding Monthly Period; and
(xxiii) the amount and calculation of each excess concentration set forth in the
definition of “Concentration Limits” as of the end of the preceding Monthly
Period.
On or before each Series Report Date, to the extent the Servicer provides such
information to the Trustee, the Trustee will make available the monthly Servicer
statement via the Trustee’s Internet website and, with the consent or at the
direction of the Issuer, such other information regarding the Notes and/or the
Receivables as the Trustee may have in its possession, but only with the use of
a password provided by the Trustee; provided, however, the Trustee shall have no
obligation to provide such information described in this Section 6.2 until it
has received the requisite information from the Issuer or the Servicer and the
applicable Noteholder has completed the information necessary to obtain a
password from the Trustee. The Trustee will make no representation or warranties
as to the accuracy or completeness of such documents and will assume no
responsibility therefor.
(b) The Trustee’s internet website, as of the Trustee Replacement Date, shall be
located at “www.wilmingtontrustconnect.com” or at such other address as shall be
specified by the Trustee from time to time in writing to the Noteholders. In
connection with providing access to the Trustee’s internet website, the Trustee
may require registration and the acceptance of a disclaimer. The Trustee shall
not be liable for information disseminated in accordance with this Series
Supplement.
(c) Annual Tax Statement. To the extent required by the Code or the Treasury
regulations thereunder, on or before January 31 of each calendar year, the
Trustee shall distribute to each Person who at any time during the preceding
calendar year was a Noteholder, a statement prepared by the Servicer containing
the information required to be contained in the regular monthly report to
Noteholders, as set forth in subclauses (iii), (v) and (vi) above, aggregated
for such calendar year, and a statement prepared by the initial Servicer or the
Issuer with such other customary information (consistent with the treatment of
the Notes as debt) required by applicable tax Law to be distributed to the
Noteholders. Such obligations of the Trustee shall be deemed to have been
satisfied to the extent that substantially comparable information shall be
provided by the Trustee pursuant to any requirements of the Code as from time to
time in effect.
Section 6.3. Issuer Payments. The Issuer agrees to pay, and the Issuer agrees to
instruct the Servicer and the Trustee to pay, all amounts payable by it with
respect to the Notes, this Indenture and each of the other Transaction Documents
to the applicable account designated by
        20
4163-0444-0101.3





--------------------------------------------------------------------------------





the Person to which such amount is owing. All such amounts to be paid by the
Issuer shall be paid no later than 3:00 p.m. (New York time) on the day when due
as determined in accordance with this Indenture and each of the other
Transaction Documents, in lawful money of the United States in immediately
available funds. Amounts received after that time shall be deemed to have been
received on the next Business Day and shall bear interest at the Default Rate,
which interest shall be payable on demand.
SECTION 9. [Reserved].
SECTION 10. Article 7 of the Base Indenture. Article 7 of the Base Indenture
shall read in its entirety as follows:
ARTICLE 7


REPRESENTATIONS AND WARRANTIES OF THE ISSUER
SECTION 7.1. Representations and Warranties of the Issuer. The Issuer hereby
represents and warrants to the Trustee and each of the Secured Parties that:
(a) Organization and Good Standing, etc. The Issuer has been duly organized and
is validly existing and in good standing under the Laws of the State of
Delaware, with power and authority to own its properties and to conduct its
respective businesses as such properties are presently owned and such business
is presently conducted. The Issuer is not organized under the Laws of any other
jurisdiction or Governmental Authority. The Issuer is duly licensed or qualified
to do business as a foreign entity in good standing in the jurisdiction where
its principal place of business and chief executive office is located and in
each other jurisdiction in which the failure to be so licensed or qualified
would be reasonably likely to have a Material Adverse Effect.
(b) Power and Authority; Due Authorization. The Issuer has (a) all necessary
power, authority and legal right to (i) execute, deliver and perform its
obligations under this Indenture and each of the other Transaction Documents to
which it is a party and (b) duly authorized, by all necessary action, the
execution, delivery and performance of this Indenture and the other Transaction
Documents to which it is a party and the borrowing, and the granting of security
therefor, on the terms and conditions provided herein.
(c) No Violation. The consummation of the transactions contemplated by this
Indenture and the other Transaction Documents and the fulfillment of the terms
hereof will not (a) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, (i) the organizational documents of the Issuer or (ii) any
indenture, loan agreement, pooling and servicing agreement, receivables purchase
agreement, mortgage, deed of trust, or other agreement or instrument to which
the Issuer is a party or by which it or its properties is bound, (b) result in
or require the creation or imposition of any Adverse Claim upon its properties
pursuant to the terms of any such indenture, loan agreement, pooling and
servicing agreement, receivables purchase agreement, mortgage, deed of trust, or
other agreement or instrument, other than pursuant to the terms of the
        21
4163-0444-0101.3





--------------------------------------------------------------------------------





Transaction Documents, or (c) violate any Law applicable to the Issuer or of any
Governmental Authority having jurisdiction over the Issuer or any of its
respective properties.
(d) Validity and Binding Nature. This Indenture is, and the other Transaction
Documents to which it is a party when duly executed and delivered by the Issuer
and the other parties thereto will be, the legal, valid and binding obligation
of the Issuer enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar Law affecting creditors’ rights generally
and by general principles of equity.
(e) Government Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority required for the due
execution, delivery or performance by the Issuer of any Transaction Document to
which it is a party remains unobtained or unfiled, except for the filing of the
UCC financing statements.
(f) [Reserved].
(g) Margin Regulations. The Issuer is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
with respect to the sale of the Notes, directly or indirectly, will be used for
a purpose that violates, or would be inconsistent with, Regulations T, U and X
promulgated by the Federal Reserve Board from time to time.
(h) Perfection. (i) On and after the Closing Date and each Payment Date, the
Issuer shall be the owner of all of the Receivables and Related Security and
Collections and proceeds with respect thereto, free and clear of all Adverse
Claims. On or prior to the Closing Date and each Payment Date, all financing
statements and other documents required to be recorded or filed in order to
perfect and protect the assets of the Trust Estate against all creditors (other
than Secured Parties) of, and purchasers (other than Secured Parties) from, the
Issuer and the Seller will have been duly filed in each filing office necessary
for such purpose, and all filing fees and taxes, if any, payable in connection
with such filings shall have been paid in full;
(ii) the Indenture constitutes a valid grant of a security interest to the
Trustee for the benefit of the Secured Parties in all right, title and interest
of the Issuer in the Receivables, the Related Security and Collections and
proceeds with respect thereto and all other assets of the Trust Estate, now
existing or hereafter created or acquired. Accordingly, to the extent the UCC
applies with respect to the perfection of such security interest, upon the
filing of any financing statements described in Article 8 of the Indenture and
the execution of the Transaction Documents, the Trustee shall have a first
priority perfected security interest in such property and the proceeds thereof
(to the extent provided in Section 9-315), subject to Permitted Encumbrances
and, to the extent the UCC does not apply to the perfection of such security
interest, all notices, filings and other actions required by all applicable Law
have been taken to perfect and protect such security interest or lien against
and prior to all Adverse Claims with respect to the relevant Receivables,
Related Security and Collections and proceeds with respect thereto and all other
assets of the Trust Estate. Except as otherwise specifically provided in the
        22
4163-0444-0101.3





--------------------------------------------------------------------------------





Transaction Documents, neither the Issuer nor any Person claiming through or
under the Issuer has any claim to or interest in the Collection Account; and
(iii) immediately prior to, and after giving effect to, the initial purchase of
the Notes, the Issuer will be Solvent.
(i) Offices. The principal place of business and chief executive office of the
Issuer is located at the address referred to in Section 15.4 (or at such other
locations, notified to the Trustee in jurisdictions where all action required
thereby has been taken and completed).
(j) Tax Status. The Issuer has filed all tax returns (federal, state and local)
required to be filed by it and has paid or made adequate provision for the
payment of all taxes (including all state franchise taxes), assessments and
other governmental charges that have become due and payable (including for such
purposes, the setting aside of appropriate reserves for taxes, assessments and
other governmental charges being contested in good faith).
(k) Use of Proceeds. No proceeds of any Notes will be used by the Issuer to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Exchange Act.
(l) Compliance with Applicable Laws; Licenses, etc.
(i) The Issuer is in compliance with the requirements of all applicable Laws of
all Governmental Authorities, a breach of any of which, individually or in the
aggregate, would be reasonably likely to have a Material Adverse Effect.
(ii) The Issuer has not failed to obtain any licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its properties
or to the conduct of its business, which violation or failure to obtain would be
reasonably likely to have a Material Adverse Effect.
(m) No Proceedings. Except as described in Schedule I:
(i) there is no order, judgment, decree, injunction, stipulation or consent
order of or with any court or other government authority to which the Issuer is
subject, and there is no action, suit, arbitration, regulatory proceeding or
investigation pending, or, to the knowledge of the Issuer, threatened, before or
by any Governmental Authority, against the Issuer that, individually or in the
aggregate, is reasonably likely to have a Material Adverse Effect; and
(ii) there is no action, suit, proceeding, arbitration, regulatory or
governmental investigation, pending or, to the knowledge of the Issuer,
threatened, before or by any Governmental Authority (A) asserting the invalidity
of this Indenture, the Notes or any other Transaction Document, (B) seeking to
prevent the issuance of the Notes pursuant hereto or the consummation of any of
the other transactions contemplated by this Indenture or any other Transaction
Document or (C) seeking to adversely affect the federal income tax attributes of
the Issuer.
        23
4163-0444-0101.3





--------------------------------------------------------------------------------





(n) Investment Company Act; etc. The Issuer is not an “investment company”
within the meaning of the Investment Company Act and the Issuer relies on the
exception from the definition of “investment company” set forth in Rule 3a-7
under the Investment Company Act, although other exceptions or exclusions may be
available to the Issuer. The Issuer is not a “covered fund” as defined in the
final regulations issued December 10, 2013 implementing the “Volcker Rule”
(Section 619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act).
(o) Eligible Receivables. Each Receivable included as an Eligible Receivable in
any Monthly Servicer Report shall be an Eligible Receivable as of the date so
included. Each Receivable, including Subsequently Purchased Receivables,
purchased by the Issuer on any Purchase Date shall be an Eligible Receivable as
of such Purchase Date unless otherwise specified to the Trustee in writing prior
to such Purchase Date.
(p) Receivables Schedule. The most recently delivered schedule of Receivables
reflects, in all material respects, a true and correct schedule of the
Receivables included in the Trust Estate as of the date of delivery.
(q) ERISA. (i) Each of the Issuer, the Seller, the Servicer and their respective
ERISA Affiliates is in compliance in all material respects with ERISA unless any
failure to so comply could not reasonably be expected to have a Material Adverse
Effect and (ii) no Lien exists in favor of the Pension Benefit Guaranty
Corporation on any of the Receivables. No ERISA Event has occurred with respect
to any Pension Plan or Multiemployer Plan that could reasonably be expected to
have a Material Adverse Effect.
(r) Accuracy of Information. All information heretofore furnished by, or on
behalf of, the Issuer to the Trustee or any of the Noteholders in connection
with any Transaction Document, or any transaction contemplated thereby, was, at
the time it was furnished, true and accurate in every material respect (without
omission of any information necessary to prevent such information from being
materially misleading).
(s) No Material Adverse Change. Since December 31, 2014, there has been no
material adverse change in the collectability of the Receivables or the Issuer’s
(i) financial condition, business, operations or prospects or (ii) ability to
perform its obligations under any Transaction Document.
(t) Subsidiaries. The Issuer has no Subsidiaries and does not own or hold,
directly or indirectly, any equity interest in any Person, other than Permitted
Investments.
(u) Notes. The Notes have been duly and validly authorized, and, when executed
and authenticated in accordance with the terms of the Indenture, and delivered
to and paid for in accordance with the Note Purchase Agreement, will be duly and
validly issued and outstanding and will be entitled to the benefits of the
Indenture.
(v) Sales by the Seller. Each sale of Receivables by the Seller to the Issuer
shall have been effected under, and in accordance with the terms of, the
Purchase Agreement, including the
        24
4163-0444-0101.3





--------------------------------------------------------------------------------





payment by the Issuer to the Seller of an amount equal to the purchase price
therefor as described in the Purchase Agreement, and each such sale shall have
been made for “reasonably equivalent value” (as such term is used under
Section 548 of the Federal Bankruptcy Code) and not for or on account of
“antecedent debt” (as such term is used under Section 547 of the Federal
Bankruptcy Code) owed by the Issuer to such Seller.
(w) Texas Licensing. The Issuer has been issued a Texas License.
(x) Illinois Licensing. The Issuer has been issued an Illinois License.
SECTION 7.2. Reaffirmation of Representations and Warranties by the Issuer. On
the Closing Date and on each Business Day thereafter, the Issuer shall be deemed
to have certified that all representations and warranties described in Section
7.1 hereof are true and correct on and as of such day as though made on and as
of such day (except to the extent they relate to an earlier or later date, and
then as of such earlier or later date).
SECTION 11. Article 9 of the Base Indenture. Article 9 of the Base Indenture
shall read in its entirety as follows:
ARTICLE 9


RAPID AMORTIZATION EVENTS AND REMEDIES
SECTION 9.1. Rapid Amortization Events. If any one of the following events shall
occur during the Revolving Period with respect to the Notes (each, a “Rapid
Amortization Event”):
(a) any Monthly Collateral Performance Test is not satisfied with respect to a
Monthly Period;
(b) the occurrence of a Servicer Default or an Event of Default; or
(c) the occurrence of a “Rapid Amortization Event” under any Term Indenture
caused by the Monthly Loss Percentage (as defined in the related Term Indenture)
being greater than the Specified Monthly Loss Percentage (as defined in the
related Term Indenture) over a specified period.
then, in the case of the events described in clauses (a) and (b) above, a Rapid
Amortization Event with respect to the Notes shall occur, without any notice or
other action on the part of the Trustee or the affected Holders immediately upon
the occurrence of such event. Any Rapid Amortization Event and its consequences
may be waived with the written consent of each Noteholder.
SECTION 12. Amendments and Waiver. Any amendment, waiver or other modification
to this Series Supplement shall be subject to the restrictions thereon in the
Base Indenture.
        25
4163-0444-0101.3





--------------------------------------------------------------------------------





SECTION 13. Counterparts. This Series Supplement may be executed in any number
of counterparts, and by different parties in separate counterparts, each of
which so executed shall be deemed to be an original, but all of such
counterparts shall together constitute but one and the same instrument.
SECTION 14. Governing Law. THIS SERIES SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS SERIES SUPPLEMENT AND EACH NOTEHOLDER HEREBY AGREES TO THE
NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE
JUDGMENTS THEREOF. EACH OF THE PARTIES HERETO AND EACH NOTEHOLDER HEREBY WAIVES
ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO
THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.
SECTION 15. Waiver of Trial by Jury. To the extent permitted by applicable Law,
each of the parties hereto and each of the Noteholders irrevocably waives all
right of trial by jury in any action, proceeding or counterclaim arising out of
or in connection with this Series Supplement or the Transaction Documents or any
matter arising hereunder or thereunder.
SECTION 16. No Petition. The Trustee, by entering into this Series 2015
Supplement and each Noteholder, by accepting a Note, hereby covenant and agree
that they will not, prior to the date which is one year and one day after
payment in full of the last maturing Note and the termination of the Indenture,
institute against the Issuer, or join in any institution against the Issuer of,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any United States federal or state
bankruptcy or similar Law in connection with any obligations relating to the
Notes, the Indenture or the Transaction Documents.
SECTION 17. Rights of the Trustee. The rights, privileges and immunities
afforded to the Trustee, the Securities Intermediary and the Depositary Bank
under the Base Indenture shall apply hereunder as if fully set forth herein.
SECTION 18. More Favorable Terms. The Issuer, the Seller and the initial
Servicer agree to provide the Trustee and each Noteholder with at least ten (10)
Business Days’ prior written notice of the execution of any Third Party
Financing Agreement or any amendment, supplement, waiver or other modification
of any Third Party Financing Agreement, which notice shall include a copy of
such Third Party Financing Agreement, amendment, supplement, waiver or other
modification. If and to the extent that any Third Party Financing Agreement (as
amended, supplemented or otherwise modified from time to time) contains (in the
good faith determination of the Required Noteholders) any financial covenant
(however denominated or
        26
4163-0444-0101.3





--------------------------------------------------------------------------------





referenced, including any financial covenant denominated as an event of default
or similar event) with respect to the Seller, the initial Servicer, the Nevada
Originator or any Affiliate of any of the foregoing that is more favorable to
any purchaser, lender, creditor or similar Person thereunder than the related,
parallel provisions in favor of the Noteholders set forth herein and in the
other Transaction Documents or contains any financial covenant (however
denominated or referenced, including any financial covenant denominated as an
event of default or similar event) with respect to the Seller, the initial
Servicer, the Nevada Originator or any Affiliate of any of the foregoing that is
not contained in this Agreement or any other Transaction Document (any such
provision, a “More Favorable Provision”), then this Agreement and each of the
other applicable Transaction Documents shall be deemed to be amended to
incorporate such More Favorable Provisions as of the effectiveness date of the
related More Favorable Provision; provided that the Issuer, the Seller and the
initial Servicer shall promptly enter into amendments to this Agreement and each
of the other applicable Transaction Documents to incorporate such More Favorable
Provisions within thirty (30) days after the Required Noteholders’ request for
such an amendment, which amendment shall be effective as of the effectiveness
date of the related More Favorable Provision; provided further, however, that
the application of this Section 18 shall not alter the terms of any transfer of
any Contracts and Related Rights by the Seller to the Purchaser that has already
occurred. Notwithstanding anything to the contrary contained herein, no More
Favorable Provisions deemed to be incorporated herein or in any other
Transaction Document shall modify the Back-Up Servicer’s or any successor
Servicer’s duties or obligations or adversely affect the Back-Up Servicer’s or
any successor Servicer’s rights, protections or indemnities.
[signature page follows]


        27
4163-0444-0101.3






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Series Supplement to be
duly executed by their respective officers as of the day and year first above
written.
OPORTUN FUNDING V, LLC,
as Issuer




By:______________________________________
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee




By:______________________________________
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Securities Intermediary




By:______________________________________
Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Depositary Bank




By:______________________________________
Name:
Title:










        [Oportun 2015 – Indenture Supplement]
4163-0444-0101.3





--------------------------------------------------------------------------------





        [Oportun 2015 – Indenture Supplement]
4163-0444-0101.3





--------------------------------------------------------------------------------



             Solely with respect to Section 18:




PF SERVICING, LLC




By:______________________________________
Name:
Title:




OPORTUN, INC.




By:______________________________________
Name:
Title:






        [Oportun 2015 – Indenture Supplement]
4163-0444-0101.3






--------------------------------------------------------------------------------



EXHIBIT A
FORM OF CLASS A NOTE
THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES LAWS. THE
HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT SUCH NOTE IS BEING
ACQUIRED NOT WITH A VIEW TO DISTRIBUTION AND MAY BE RESOLD, PLEDGED OR
TRANSFERRED ONLY TO A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT (“RULE 144A”)) PURSUANT TO AN APPLICABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH THE
NOTE PURCHASE AGREEMENT, THE INDENTURE AND ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES OR ANY OTHER JURISDICTION. THE HOLDER OF THIS NOTE
WILL, AND EACH SUBSEQUENT HOLDER OF THIS NOTE IS REQUIRED TO, NOTIFY ANY
PURCHASER OF SUCH NOTE FROM IT OF THE RESALE RESTRICTIONS REFERRED TO ABOVE.
BY ACQUIRING THIS NOTE (OR ANY INTEREST HEREIN), EACH PURCHASER OR TRANSFEREE
SHALL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (I) IT IS NOT AN “EMPLOYEE
BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED (“ERISA”), WHICH IS SUBJECT TO TITLE I OF
ERISA, A “PLAN” AS DESCRIBED IN SECTION 4975 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”), WHICH IS SUBJECT TO SECTION 4975 OF THE CODE, AN
ENTITY DEEMED TO HOLD PLAN ASSETS OF ANY OF THE FOREGOING (EACH OF THE
FOREGOING, A “BENEFIT PLAN INVESTOR”), OR A GOVERNMENTAL OR OTHER PLAN SUBJECT
TO APPLICABLE LAW THAT IS SUBSTANTIALLY SIMILAR TO SECTION 406 OF ERISA OR
SECTION 4975 OF THE CODE (“SIMILAR LAW”) OR (II) (A) ITS PURCHASE AND HOLDING OF
THIS NOTE (OR ANY INTEREST HEREIN) WILL NOT RESULT IN A NON-EXEMPT PROHIBITED
TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF THE CODE, OR A
VIOLATION OF SIMILAR LAW, AND (B) IT ACKNOWLEDGES AND AGREES THAT THIS NOTE IS
NOT ELIGIBLE FOR ACQUISITION BY BENEFIT PLAN INVESTORS AT ANY TIME THAT THE
NOTES HAVE BEEN CHARACTERIZED AS OTHER THAN INDEBTEDNESS FOR APPLICABLE LOCAL
LAW PURPOSES.
THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF AGREES THAT IN ALL CASES IT
WILL NOT RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT IN ACCORDANCE WITH THE
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
APPLICABLE JURISDICTION AND IF REQUESTED BY THE TRUSTEE, AGREES TO FURNISH A
TAXPAYER IDENTIFICATION CERTIFICATION ON FORM W-9, W-8BEN, W-8BEN-E OR W-8ECI,
AS APPLICABLE, FOR THE PROPOSED TRANSFEREE.
        A-1 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------



EACH HOLDER OF THIS NOTE WILL NOT TRANSFER THIS NOTE OR ANY BENEFICIAL INTEREST
HEREIN EXCEPT TO A PURCHASER WHO CAN MAKE THE ABOVE REPRESENTATIONS AND
AGREEMENTS ON BEHALF OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING.
THE INDENTURE (AS DEFINED BELOW) CONTAINS FURTHER RESTRICTIONS ON THE TRANSFER
AND RESALE OF THIS NOTE. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE HEREOF, IS
DEEMED TO HAVE ACCEPTED THIS NOTE, SUBJECT TO THE FOREGOING RESTRICTIONS ON
TRANSFERABILITY. IN ADDITION, EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE
HEREOF, IS DEEMED TO HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN
THE INDENTURE.
BY ACCEPTANCE HEREOF, THE HOLDER OF THIS NOTE AGREES TO THE TERMS AND CONDITIONS
SET FORTH IN THE INDENTURE AND HEREIN.
EACH PURCHASER OF THIS NOTE IS HEREBY NOTIFIED THAT THE SELLER OF THIS NOTE MAY
BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES
ACT PROVIDED BY RULE 144A THEREUNDER.


No. 1 $[________]
        
SEE REVERSE FOR CERTAIN DEFINITIONS
THE PRINCIPAL OF THIS CLASS A NOTE MAY BE INCREASED AND DECREASED AS SPECIFIED
IN THE SERIES 2015 SUPPLEMENT AND IS PAYABLE IN INSTALLMENTS AS SET FORTH IN THE
INDENTURE DEFINED HEREIN. ACCORDINGLY, THE CLASS A NOTE PRINCIPAL AT ANY TIME
MAY BE LESS THAN THE AMOUNT SHOWN ON THE FACE HEREOF.
OPORTUN FUNDING V, LLC


NOTES, CLASS A, SERIES 2015
Oportun Funding V, LLC, a limited liability company organized and existing under
the laws of the State of Delaware (herein referred to as the “Issuer”), for
value received, hereby promises to pay [_____], or registered assigns, the
principal sum of $[_____], or if less is due in whole or in part, the unpaid
principal amount of all outstanding amounts borrowed by the Issuer when due as
shown on the reverse hereof or an attachment hereto and recorded in the Note
Register by the Transfer Agent and Registrar, payable on each Payment Date after
the end of the Revolving Period (as defined in the Series 2015 Supplement), in
accordance with the Series 2015 Supplement, dated as of August 4, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Series 2015
Supplement”), between the Issuer and the Trustee to the Base
        A-2 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------



Indenture (described below); provided, however, that the entire unpaid principal
amount of this Note shall be due and payable on the Legal Final Payment Date (as
defined in the Series 2015 Supplement. Principal on this Class A Note may be
paid on any Business Day during the Revolving Period upon a Decrease as defined
in the Series 2015 Series Supplement. The Issuer will pay interest on this Class
A Note on each Payment Date until the principal of this Class A Note is paid,
which interest will accrue on the outstanding principal balance of this Class A
Note on each day during the related Interest Period (as defined in the Series
2015 Supplement) at the applicable Class A Note Rate (as defined in the Series
2015 Supplement) on such day. Interest will be computed on the basis set forth
in the Indenture. Such principal of and interest on this Class A Note shall be
paid in the manner specified on the reverse hereof.
The Class A Notes are subject to optional redemption in accordance with the
Indenture by the Issuer on any Payment Date on or after the Scheduled
Amortization Period Commencement Date (as defined in the Series 2015
Supplement).
The principal of and interest on this Class A Note are payable in such coin or
currency of the United States of America as at the time of payment is legal
tender for payment of public and private debts.
The Issuer hereby irrevocably authorizes the Trustee to enter on the reverse
hereof or on an attachment hereto the date and amount of each borrowing and
principal payment under and in accordance with the Indenture. Issuer agrees that
this Class A Note, upon each such entry being

duly made, shall evidence the indebtedness of Issuer with the same force and
effect as if set forth in a separate Class A Note executed by Issuer; provided
that such entry is recorded by the Transfer Agent and Registrar in the Note
Register.
Reference is made to the further provisions of this Class A Note set forth on
the reverse hereof and to the Indenture, which shall have the same effect as
though fully set forth on the face of this Class A Note.
Unless the certificate of authentication hereon has been executed by the Trustee
whose name appears below by manual signature, this Class A Note shall not be
entitled to any benefit under the Indenture referred to on the reverse hereof,
or be valid or obligatory for any purpose.
IN WITNESS WHEREOF, the Issuer, has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer as of the date set forth
below.
OPORTUN FUNDING V, LLC




By:_____________________________________
        Authorized Officer
Attested to:
        A-3 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------







By:  
        Authorized Officer


        A-4 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------



CERTIFICATE OF AUTHENTICATION
This is one of the Class A Notes referred to in the within mentioned Series 2015
Supplement.
WILMINGTON TRUST, NATIONAL ASSOCIATION, not in its
individual capacity, but solely as Trustee




By:_____________________________________
         Authorized Officer
[REVERSE OF NOTE]
This Class A Note is one of a duly authorized issue of Class A Notes of the
Issuer, designated as its Series 2015 Variable Funding Asset Backed Notes, Class
A, Series 2015 (herein called the “Class A Notes”), all issued under the Series
2015 Supplement to the Base Indenture dated as of August 4, 2015 (such Base
Indenture, as supplemented by the Series 2015 Supplement and supplements and
amendments relating to other series of notes, as supplemented or amended, is
herein called the “Indenture”), between the Issuer and Wilmington Trust,
National Association, as trustee (the “Trustee,” which term includes any
successor Trustee under the Indenture), as securities intermediary and as
depositary bank, to which Indenture reference is hereby made for a statement of
the respective rights and obligations thereunder of the Issuer, the Trustee and
the Class A Noteholders. The Class A Notes are subject to all terms of the
Indenture. All terms used in this Class A Note that are defined in the Indenture
shall have the meanings assigned to them in or pursuant to the Indenture.
Principal of the Class A Notes will be payable on each Payment Date, and may be
prepaid, in each case, as set forth in the Indenture. “Payment Date” means the
eighth day of each calendar month, or, if any such date is not a Business Day,
the next succeeding Business Day, commencing on September 8, 2015.
All principal payments on the Class A Notes shall be made pro rata to the Class
A Noteholders entitled thereto.
Subject to certain limitations set forth in the Indenture, payments of interest
on this Class A Note due and payable on each Payment Date, together with the
installment of principal, if any, to the extent not in full payment of this
Class A Note, shall be made by wire transfer in immediately available funds to
the Person whose name appears as the Class A Noteholder on the Note Register as
of the close of business on the immediately preceding Record Date without
requiring that this Class A Note be submitted for notation of payment. Any
reduction in the principal amount of this Class A Note effected by any payments
made on any Payment Date or date of prepayment shall be binding upon all future
Class A Noteholders and of any Class A Note issued upon the registration of
transfer hereof or in exchange hereof or in lieu hereof, whether or not noted on
Schedule A attached hereto.
        A-5 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------



On any redemption, purchase, exchange or cancellation of any of the beneficial
interests represented by this Note, details of such redemption, purchase,
exchange or cancellation shall be entered by the Paying Agent in Schedule A
hereto recording any such redemption, purchase, exchange or cancellation and
shall be signed by the Issuer. Upon any such redemption, purchase, exchange or
cancellation, the principal amount of this Note and the beneficial interests
represented by the Note shall be reduced or increased, as appropriate, by the
principal amount so redeemed, purchased, exchanged or cancelled.
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Class A Noteholder
will not prior to the date which is one year and one day after the payment in
full of the last maturing note of any Series and the termination of the
Indenture institute against the Issuer or join in any institution against the
Issuer of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings, under any United States federal
or state bankruptcy or similar Law in connection with any obligations relating
to the Notes, the Indenture or the Transaction Documents.
Each Class A Noteholder, by acceptance of a Class A Note, covenants and agrees
that by accepting the benefits of the Indenture that such Noteholder will treat
such Note as debt for all federal, state and local income and franchise tax
purposes.
Prior to the due presentment for registration of transfer of this Class A Note,
the Issuer, the Trustee and any agent of the Issuer or the Trustee may treat the
Person in whose name this Class A Note (as of the date of determination or as of
such other date as may be specified in the Indenture) is registered as the owner
hereof for all purposes, whether or not this Class A Note be overdue, and
neither the Issuer, the Trustee nor any such agent shall be affected by notice
to the contrary.
As provided in the Indenture, no recourse may be taken, directly or indirectly,
with respect to the obligations of the Issuer under the Indenture, including
this Class A Note, against any Seller, the Servicer, the Trustee or any partner,
owner, incorporator, beneficiary, beneficial owner, agent, officer, director,
employee, shareholder or agent of the Issuer, any Seller, the Servicer or the
Trustee except as any such Person may have expressly agreed.
The term “Issuer” as used in this Class A Note includes any successor to the
Issuer under the Indenture.
The Class A Notes are issuable only in registered form as provided in the
Indenture in denominations as provided in the Indenture, subject to certain
limitations therein set forth.
This Class A Note and the Indenture shall be construed in accordance with the
Laws of the State of New York, without reference to its conflict of law
provisions, and the obligations, rights and remedies of the parties hereunder
and thereunder shall be determined in accordance with such Laws.
        A-6 Series 2015 Supplement
4163-0444-0101.3





--------------------------------------------------------------------------------



No reference herein to the Indenture and no provision of this Class A Note or of
the Indenture shall alter or impair the obligation of the Issuer, which is
absolute and unconditional, to pay the principal of and interest on this Class A
Note.
ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________________
(name and address of assignee)
the within Class A Note and all rights thereunder, and hereby irrevocably
constitutes and appoints ____________, attorney, to transfer said Class A Note
on the books kept for registration thereof, with full power of substitution in
the premises.
Dated: _______________   1
           Signature Guaranteed:


           
——————————
SCHEDULE A
SCHEDULE OF INCREASES AND DECREASES
The following Increases or Decreases in principal amount of this Note or
redemptions, purchases or cancellation of this Note have been made:

Date of redemption or purchase or cancellationIncrease or decrease in principal
amount of this Note due to redemption or purchase or cancellation of this
NoteRemaining principal amount of this Note following such redemption or
purchase or cancellationNotation made by or on behalf of the
Issuer____________________________________________________________________________________________________________________________________________________________


1 NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.
        A-7 Series 2015 Supplement
4163-0444-0101.3






--------------------------------------------------------------------------------







EXHIBIT B
FORM OF MONTHLY STATEMENT


(attached)
        B-1 Series 2015 Supplement
4163-0444-0101.3






--------------------------------------------------------------------------------



SCHEDULE 1
LIST OF PROCEEDINGS


None
         Series 2015 Supplement
4163-0444-0101.3



